DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
In Claim 18 the term “Solid” is being interpreted by the examiner as being “Firm; compact; strong; stable; unyielding; as, a solid pier; a solid pile; a solid wall. [1913 Webster]” as per dict.org

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-8, 10-11, 13-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over (US 5582094) Peterson in view of (GB 2086713) Noh.
Regarding Claim 1, Peterson teaches  a system, relating to catching fluid drainage from an outdoor cooking device in an outdoor environment, comprising: at least one receptacle structured and arranged to receive and collect fluid draining from the outdoor cooking device generated by food cooking within a cooking enclosure of the outdoor cooking device ( [abstract] An energy-efficient barbecue grill includes an insulated top for retaining heat within the cooking area and a drain to remove grease from the cooking surface of the grill. [ pg. 11 col. 5 line 36-38] The grease cup 86 is provided with a grease-catching receptacle 89 in which grease collects), an enclosure structured and arranged to enclose said at least one receptacle ( [ pg. 11 col. 5 line 36-38] The grease cup 86 is provided with a grease-catching receptacle 89 in which grease collects), said enclosure comprises at least one receptacle support structured and arranged to support said at least one receptacle ([ pg. 11 col. 5 line 33-36] The grease-catching cup 86 includes a lip 88 around the periphery of the cup to slide into and engage with the rails 87 and thus support the grease-catching cup in position as shown in the figures.), at least one mount structured and arranged to mount said enclosure on the outdoor cooking device ([ pg. 11 col. 5 line 33-36] The grease-catching cup 86 includes a lip 88 around the periphery of the cup to slide into and engage with the rails 87 and thus support the grease-catching cup in position as shown in the figures.), walls surrounding said at least one receptacle (See fig below) ([ pg. 11 col. 5 line 36-38] The grease cup 86 is provided with a grease-catching receptacle 89 in which grease collects), a top and a bottom,

    PNG
    media_image1.png
    507
    625
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    391
    media_image2.png
    Greyscale


As shown in the figures above, Peterson teaches a top and bottom portion of the grease containing unit and said walls.

wherein said enclosure is directly exposed to the outdoor environment while mounted on the outdoor cooking device.


    PNG
    media_image3.png
    485
    614
    media_image3.png
    Greyscale

As shown in the figure above, Peterson teaches a grease containment unit that is exposed to the outside.

Peterson does not expressly teach, wherein said enclosure comprises at least one insulation layer between said receptacle and said walls. 
(GB 2086713) Noh is directed towards a grease catching receptacle attached to a cooking device, Noh teaches an insulated layer between the grease catching receptacle and the cooking device ([col.2 line 118-126] The provision of a removable grease catcher which is attached to the bottom flange acts as an insulation so that the accumulated grease will not heat appreciably and will not smoke. This is in contrast with frying pans with nonremovable grease catcher in which accumulated grease will start to heat and then smoke. With extensive cooking, the smoking grease will create a fire.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the insulation of Noh, in between the receptacle and cup of Peterson, in order to limit smoking grease and lower the risk of a grease fire as taught by Noh. MPEP 2143 I B
Regarding claim 2, Peterson and Noh teaches the grease containment system as claimed in claim 1. 
Peterson teaches, the system according to claim 1 further comprising the outdoor cooking device ([abstract] An energy-efficient barbecue grill includes an insulated top for retaining heat within the cooking area and a drain to remove grease from the cooking surface of the grill.).
Regarding claim 4, Peterson and Noh teaches the grease containment system as claimed in claim 1. 
Peterson teaches, wherein said enclosure further comprises an upper portion and a lower portion wherein said upper portion comprises said top, said lower portion comprises said bottom and both said upper portion and said lower portion comprise said walls.

    PNG
    media_image1.png
    507
    625
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    261
    391
    media_image2.png
    Greyscale

As shown in the figure above, Peterson teaches a top and bottom portion of the grease containing unit and said walls.
Regarding claim 5, Peterson and Noh teaches the grease containment system as claimed in claim 4. 
	Peterson teaches, wherein at least one wall of said walls comprises at least one thermal vent structured and arranged to vent heat from the fluid collected in said at least one receptacle out of said enclosure ([ pg. 10 col. 2 line 58-69] Within the troughs 59 are holes 63 that extend from the top of the cooking surface entirely through the cooking surface as shown in FIG. 8. In accordance with another aspect of the invention, these holes 63 permit grease that is collecting in the troughs 59 to drain through the holes and drip into the lower housing 10 without producing excessive smoke).
Regarding claim 7, Peterson and Noh teaches the grease containment system as claimed in claim 4. 
Peterson teaches, where said top and bottom portion of the grease collection unit is removable from said top and bottom portion.
Regarding claim 8, Peterson and Noh teaches the grease containment system as claimed in claim 4. 
Peterson teaches, wherein said lower portion and said upper portion comprise interlocking rails structured and arranged to enable said lower portion to slide with respect to said upper portion ([ pg. 11 col. 5 line 31-39] As shown in FIG. 3 and FIG. 4, a grease-catching cup 86 is slidably and removably engaged with the lower grill housing 10 by rails 87. The grease-catching cup 86 includes a lip 88 around the periphery of the cup to slide into and engage with the rails 87 and thus support the grease-catching cup in position as shown in the figures. The grease cup 86 is provided with a grease-catching receptacle 89 in which grease collects, and a handle 93 for removing the grease cup by sliding the grease cup in the direction indicated by arrow A in FIG. 3. Because the preferred embodiment of the grill includes a lower housing 10 that is bowl-shaped (as shown in FIG. 3), grease that drips through the holes 63 of the cooking surface 38 and falls on the lower housing 10 will tend to flow down the sloped sides of the lower housing to the lowest portion, or bottom, of the bowl-shaped lower housing. At that point, the lower housing forms a cutout 96 to allow grease to flow from the lower housing into the grease-catching cup 86, in accordance with another aspect of the invention.).
Regarding claim 10, Peterson and Noh teaches the grease containment system as claimed in claim 4. 
Peterson teaches, said upper portion comprises at least one fluid channel structured and arranged to redirect the fluid drainage from a fluid drainage outlet of the outdoor cooking equipment to said at least one receptacle ([ pg. 10 col. 4 line 38-41] these holes 63 permit grease that is collecting in the troughs 59 to drain through the holes and drip into the lower housing 10 without producing excessive smoke and [ pg. 11 col. 5 line 45-48] the lower housing forms a cutout 96 to allow grease to flow from the  lower housing into the grease-catching cup 86, in accordance with another aspect of the invention).
Regarding claim 11, Peterson and Noh teaches the grease containment system as claimed in claim 4. 
Peterson teaches, the system according to claim 4 wherein said upper portion comprises at least one fluid channel structured and arranged to redirect the fluid drainage from a fluid drainage outlet of the outdoor cooking equipment to said at least one receptacle ([ pg. 11 col. 5 line 37-39] and a handle 93 for removing the grease cup by sliding the grease cup in the direction indicated by arrow A in FIG. 3.). 
Regarding claim 13, Peterson and Noh teaches the grease containment system as claimed in claim 1. 
Peterson teaches, at least one wall of said walls comprises at least one thermal vent structured and arranged to vent heat from the fluid collected in said at least one receptacle out of said enclosure (Peterson teaches holes 63 that would read on vent and would be able to perform the function of venting fluid collected in said receptacle.).
Regarding claim 14, Peterson and Noh teaches the grease containment system as claimed in claim 1. 
Peterson teaches, wherein said enclosure comprises a watertight portion structured and arranged to collect fluid spills from said at least one receptacle ([ pg. 11 col. 5 line 31-39] … thus support the grease-catching cup in position as shown in the figures. The grease cup 86 is provided with a grease-catching receptacle 89 in which grease collects...). since Peterson teaches the receptacle 89 as a “grease-catching” implies that it is waterproof 
Regarding claim 16, Peterson and Noh teaches the grease containment system as claimed in claim 1. 
Peterson teaches, further comprising at least one fluid channel structured and arranged to redirect the fluid drainage from a fluid drainage outlet of the outdoor cooking equipment to said at least one receptacle ([ pg. 11 col. 5 line 34-39] the grill includes a lower housing 10 that is bowl-shaped (as shown in FIG. 3), grease that drips through the holes 63 of the cooking surface 38 and falls on the lower housing 10 will tend to flow down the sloped sides of the lower housing to the lowest portion, or bottom, of the bowl-shaped lower housing. At that point, the lower housing forms a cutout 96 to allow grease to flow from the lower housing into the grease-catching cup 86, in accordance with another aspect of the invention.).
Regarding claim 17, Peterson and Noh teaches the grease containment system as claimed in claim 1. 
Peterson teaches, said at least one receptacle support comprises at least one wall protrusion structured and arranged to protrude from at least one wall of said walls and engage said at least one receptacle.

    PNG
    media_image4.png
    646
    724
    media_image4.png
    Greyscale

As shown in the figure above, Peterson teaches a support structure of the grease containing unit.
Regarding claim 18, Peterson and Noh teaches the grease containment system as claimed in claim 1. 
Peterson teaches, the system according to claim 1 wherein said top is solid ([ pg. 10 col. 4 line 43-46] It can be appreciated that if the holes were placed directly above the heating element, there would be a significant risk of fire from the grease dripping on, and being ignited by, the heating element.). With the examiners interpretation of “Solid” meaning, “Firm; compact; strong; stable; unyielding; as, a solid pier; a solid pile; a solid wall. [1913 Webster]” as per dict.org, it is obvious that in order to withstand the heat and hot grease produced by the cooking device. The material of said top found in the Peterson refence fits the definition of “Solid “.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over (US 5582094) Peterson and (GB 2086713) Noh in view of (US 20170020336) Cole
Regarding claim 3, Peterson and Noh teaches the grease containment system as claimed in claim 2. 
Peterson does not expressly teach, wherein said outdoor cooking device comprises a wood pellet grill.
Cole is directed to an outdoor cooking device. Cole teaches said outdoor cooking device comprises a wood pellet grill ([0012] FIG. 1 (Prior Art) is an isometric view of a pellet grill with a conventional drain pan.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein said outdoor cooking device comprises a wood pellet grill, because this is the simple substitution of one known element (an electric grill taught by Peterson) for another (a pellet grill taught by Cole), to obtain the predictable result of being an outdoor cooking device.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over (US 5582094) Peterson and (GB 2086713) Noh in view of (US 4434781) Koziol. 
Regarding claim 6, Peterson and Noh teaches the grease containment system as claimed in claim 5.
Peterson and Noh do not expressly teach, the system according to claim 5 wherein said at least one thermal vent comprises at least one damper structured and arranged to dampen air flow through said enclosure.
Koziol is directed towards a grease catching receptacle attached to a cooking device. Koziol teaches, the system according to claim 5 wherein said at least one thermal vent comprises at least one damper structured and arranged to dampen air flow through said enclosure ([ pg. 6-7 col. 2 line 35-41, col. 3 line 1-3] Extending through bottom wall 22 are six vent openings such as 30 which are covered by a vent plate 36 when the grill 10 is in a cold condition. Vent openings 30 and vent plates 36 will comprise six thermal vent dampers as best seen in FIG. 14 by numerals generally 31-34, 38 and 41. As best seen in FIGS. 2-6, a bimetallic vent plate 36 extends across vent openings 30 and is secured at one side to the bottom wall 22 by means of holes 39 and screws 42. Slots 42 are provided in the plates 36 to afford a minimum amount of ventilation at all times. An optional baffle 43 can be provided over the inside of vent opening 30, and spaced therefrom, to prevent grease or other undesired matter from contacting bimetallic plates 36.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein said at least one thermal vent comprises at least one damper structured and arranged to dampen air flow through said enclosure, because the ability to cool off the cooking unit with controllable thermal venting dampers (Vent openings 30 and vent plates 36 will comprise six thermal vent dampers taught by Koziol)  for the safety of the user.
Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over (US 5582094) Peterson and (GB 2086713) Noh in view of (US 20130313256) Brown. 
Regarding claim 9, Peterson and Noh teaches the grease containment system as claimed in claim 4.
Peterson and Noh does not expressly teach, said lower portion comprises at least one latching mechanism structured and arranged to latch together said upper portion and said lower portion and stopping relative motion between said upper portion and said lower portion.
Brown is directed towards a grease catching receptacle. Brown teaches, said lower portion comprises at least one latching mechanism structured and arranged to latch together said upper portion and said lower portion and stopping relative motion between said upper portion and said lower portion ([0040] Any suitable securing device may be used to secure fill opening door 123 in the closed position, such as one or more padlocks, locking bars, chains, straps, tie-downs, bungee cords, key locks, panel locks, sash locks, deadbolts, dead latches, bolt latches or other type of lock or latch. Additional embodiments of container may also include one or more additional securing devices to secure fill opening door 123 in the open position or may not include any securing device for securing fill opening door 123.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein in said lower portion comprises at least one latching mechanism structured and arranged to latch together said upper portion and said lower portion and stopping relative motion between said upper portion and said lower portion, because the upper and lower portion (The grease cup 86 taught by Peterson) including the ability to lock (Any suitable securing device may be used to secure fill opening door 123 in the closed position taught by Brown). to insure the safety of the user.
Regarding claim 12, Peterson and Noh teaches the grease containment system as claimed in claim 4.
Peterson and Noh does not expressly teach, said lower portion comprises a watertight portion structured and arranged to collect fluid spills from said at least one receptacle.
Brown teaches, said lower portion comprises a watertight portion structured and arranged to collect fluid spills from said at least one receptacle ([0075] the interface between the primary lid 400 and the container 200 may be water-tight. Also, it should be understood that additional embodiments of container 200 are provided without top lid 216 and only include primary lid 400.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein said lower portion comprises a watertight portion structured and arranged to collect fluid spills from said at least one receptacle, because having a water tight lower portion (interface between lid and container taught by Brown) is necessary when dealing with hot grease. also having a receptacle (container taught by Brown) to hold said grease.
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over (US 5582094) Peterson in view of (GB 2086713) Noh and (US 6182560) Andress.
Regarding Claim 15, Peterson and Noh teaches the grease containment system as claimed in claim 1. 
Peterson and Noh do not expressly teach, at least one insulation layer comprises at least one air gap between said at least one receptacle and said walls.
Andress is directed to an outdoor cooking device. Andress teaches, said at least one insulation layer comprises at least one air gap between said at least one receptacle and said walls ([Claim1] wherein the sidewalls are spaced from respective sides of the firebox thereby providing thermal insulation between the firebox and the sidewalls, and further, the sidewalls include insulating panels attached thereto which provide an air insulating space between inner and outer panels of the respective sidewalls.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include at least one insulation layer comprises at least one air gap between said at least one receptacle and said walls. The double wall with air insulation to keep heat from one said firebox to the side wall (taught by Andress). This would be obvious to one of ordinary skill in the art to use this approach for the spacing between the walls and the receptacle for the purpose of safety of the use. 
Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over (US 5582094) Peterson in view of (GB 2086713) Noh and (US 4434781) Koziol. 
Peterson teaches, A system, relating to catching fluid drainage from an outdoor cooking device in an outdoor environment, comprising: a) the outdoor cooking device ([abstract] An energy-efficient barbecue grill includes an insulated top for retaining heat within the cooking area and a drain to remove grease from the cooking surface of the grill.) , at least one receptacle structured and arranged to receive and collect fluid draining from said outdoor cooking device generated by food cooking within a cooking enclosure of said outdoor cooking device ([ pg. 11 col. 5 line 36-38] The grease cup 86 is provided with a grease-catching receptacle 89 in which grease collects), an enclosure structured and arranged to enclose said at least one receptacle ([ pg. 11 col. 5 line 36-38] The grease cup 86 is provided with a grease-catching receptacle 89 in which grease collects), said enclosure comprises i) at least one receptacle support structured and arranged to support said at least one receptacle, ii) at least one mount structured and arranged to mount said enclosure on said outdoor cooking device, iii) walls surrounding said at least one receptacle, and iv) a top and a bottom ([ pg. 11 col. 5 line 33-36] The grease-catching cup 86 includes a lip 88 around the periphery of the cup to slide into and engage with the rails 87 and thus support the grease-catching cup in position as shown in the figures.                                                                                                            [abstract] An energy-efficient barbecue grill includes an insulated top for retaining heat within the cooking area and a drain to remove grease from the cooking surface of the grill. And [ pg. 11 col. 5 line 36-38] The grease cup 86 is provided with a grease-catching receptacle 89 in which grease collects), wherein at least one wall of said walls comprises at least one thermal vent structured and arranged to vent heat from the fluid collected in said at least one receptacle out of said enclosure ([ pg. 6-7  col. 2 line 35-41,  col. 3 line 1-3] Extending through bottom wall 22 are six vent openings such as 30 which are covered by a vent plate 36 when the grill 10 is in a cold condition. Vent openings 30 and vent plates 36 will comprise six thermal vent dampers as best seen in FIG. 14 by numerals generally 31-34, 38 and 41. As best seen in FIGS. 2-6, a bimetallic vent plate 36 extends across vent openings 30 and is secured at one side to the bottom wall 22 by means of holes 39 and screws 42. Slots 42 are provided in the plates 36 to afford a minimum amount of ventilation at all times. An optional baffle 43 can be provided over the inside of vent opening 30, and spaced therefrom, to prevent grease or other undesired matter from contacting bimetallic plates 36.), and wherein said enclosure is directly exposed to the outdoor environment while mounted on said outdoor cooking device (shown in below fig.3) 

    PNG
    media_image3.png
    485
    614
    media_image3.png
    Greyscale

    PNG
    media_image2.png
    261
    391
    media_image2.png
    Greyscale

Peterson does not expressly teach, wherein said enclosure comprises at least one insulation layer between said receptacle and said walls and wherein said at least one thermal vent comprises at least one damper structured and arranged to dampen air flow through said enclosure.
Noh teaches, wherein said enclosure comprises at least one insulation layer between said receptacle and said walls ([col.2 line 118-126] The provision of a removable grease catcher which is attached to the bottom flange acts as an insulation so that the accumulated grease will not heat appreciably and will not smoke. This is in contrast with frying pans with nonremovable grease catcher in which accumulated grease will start to heat and then smoke. With extensive cooking, the smoking grease will create a fire.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the insulation of Noh, in between the receptacle and cup of Peterson, in order to limit smoking grease and lower the risk of a grease fire as taught by Noh. MPEP 2143 I B
Koziol teaches, wherein said at least one thermal vent comprises at least one damper structured and arranged to dampen air flow through said enclosure ([ pg. 6-7 col. 2 line 35-41, col. 3 line 1-3] Extending through bottom wall 22 are six vent openings such as 30 which are covered by a vent plate 36 when the grill 10 is in a cold condition. Vent openings 30 and vent plates 36 will comprise six thermal vent dampers as best seen in FIG. 14 by numerals generally 31-34, 38 and 41. As best seen in FIGS. 2-6, a bimetallic vent plate 36 extends across vent openings 30 and is secured at one side to the bottom wall 22 by means of holes 39 and screws 42. Slots 42 are provided in the plates 36 to afford a minimum amount of ventilation at all times. An optional baffle 43 can be provided over the inside of vent opening 30, and spaced therefrom, to prevent grease or other undesired matter from contacting bimetallic plates 36.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein said at least one thermal vent comprises at least one damper structured and arranged to dampen air flow through said enclosure, because having walls ( The grease cup 86 taught by Peterson) with the ability to cool off the cooking unit via controllable thermal venting dampers (Vent openings 30 and vent plates 36 will comprise six thermal vent dampers taught by Koziol) would be obvious for the safety of the user.
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over (US 5582094) Peterson in view of (GB 2086713) Noh and (US 4434781) Koziol.
Regarding claim 20, Peterson, Noh, and Koziol teaches the grease containment system as claimed in claim 19.
Peterson teaches, the system according to claim 19: a) wherein said enclosure further comprises an upper portion and a lower portion; and b) wherein said upper portion comprises said top, said lower portion comprises said bottom and both said upper portion and said lower portion comprise said walls. (see fig. 3 below)

    PNG
    media_image1.png
    507
    625
    media_image1.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH BRIAN ASSANTE whose telephone number is (571)272-5853. The examiner can normally be reached 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carlos Rivera can be reached on (571)270-5697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.B.A./Examiner, Art Unit 4176       

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761